Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered November 20, 2000, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
*131Defendant’s challenge to the court’s charge on burglary in the third degree requires preservation (see People v Thomas, 50 NY2d 467 [1980]), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the court’s charge as a whole conveyed the appropriate standards and that the jury could not have been misled as to the People’s burden of proof regarding intent (see People v Fields, 87 NY2d 821 [1995]). In any event, were we to find any error, we would find it to be harmless in view of the overwhelming evidence that defendant entered the premises in question with intent to commit larceny. Concur—Nardelli, J.P., Mazzarelli, Rosenberger, Lerner and Friedman, JJ.